Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered. 
        
 Response to Arguments 
2.	Applicant's arguments, filed on 10/19/2020 with respect to claims 1-4, 6-12 and 14-20 in the remarks, have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

      
        Claims 1-4, 6-8 and 11-12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et. al., (US 2014/0364128), (hereinafter, Lee) in view of Jamadagni et al., (2014/0241317), (hereinafter, Jamadagni).

Regarding claims 1 and 11, Lee discloses a method operational on a user equipment device for facilitating a dual active handover comprising:
 establishing a first connection with a first access node (= MS 400 generates measurement report and transmits the report to serving BS, see [0059]);
 obtaining an indication that a handover to a second access node is to occur
(= serving BS transmits handover command to MS 400, see [0060]);
establishing a second connection with the second access node while the first connection remains established (= connection between MS 400 and target BS 404 is set up in operation 423, see [0060]); 
maintaining the first the first connection and second connection as concurrently active during the handover (= serving base station 402 transfers handover command to MS 400 and connection between MS 400 and target base station 404 is set up in operation 423); and 
terminating the first connection once the handover is completed (= MS 500 is disconnected from the serving base station 502; MS 500 receives packet through the target base station 504; and handover is completed, see [0070]). 
Lee explicitly fails to disclose the claimed limitations of:
“wherein the handover from the first access node to the second access node is conducted:
 over a first interface between the first access node and the second access node, or over a second interface between the first access node and a first network or between the second access node and the first network or a second network.”
 	However, Jamadagni, which is an analogous art, equivalently disclose the claimed limitations of:
“wherein the handover from the first access node to the second access node is conducted: over a first interface between the first access node and the second access node, or over a second interface between the first access node and a first network or between the second access node and the first network or a second network” 
(= handover of a UE from and S-eNB to T-eNB using X2 interface, see [0061-65]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jamadagni with Lee for the benefit of achieving a communication system that allow dual connectivity between eNBs in the system. 

Regarding claim 2, as mentioned in claim 1, Lee further discloses the method, wherein obtaining an indication that the handover is to occur includes receiving a message or indicator from the first access node that the handover is to occur (= serving BS transmits handover command to MS 400, see [0060]);

Regarding claim 3, as mentioned in claim 1, Lee further discloses the method, wherein obtaining an indication that the handover is to occur includes making an autonomous decision by the user equipment device to initiate the handover (see,  [0069]).

Regarding claims 4 and 12, as mentioned in claim 1 and 11, Lee further discloses the method, wherein the first connection and second connection are wireless connections over different radio access networks (see, [0060]).
 
 Regarding claim 6, as mentioned in claim 1, Lee further discloses the method, wherein the first connection and second connection are established by sharing a single receiver at the user equipment device (= MS 800 includes wireless LAN module and a cellular module, see [0086 and 0060]).

 Regarding claim 7, as mentioned in claim 1, Lee further discloses the method, wherein the first connection is established via a first receiver at the user equipment device and the second connection is established via a second receiver at the user equipment device (= MS 800 includes wireless LAN module and a cellular module, see [0086 and 0040]).

Regarding claims 8 and 14, as mentioned in claims 1 and 11, Lee further discloses that the method further comprising: transmitting one or more packets over the second connection during handover (see, [0060]).

Regarding claim 12, as mentioned in claims 1 and 11, Lee further discloses that the method further comprising: transmitting packets over the second connection during handover (see, [0060]).

Regarding claim 15, Lee discloses a method operational at a first access node for handing over communication services, comprising:
  QCOM-2740C 1 (1501 88C 1) 27 establishing a first connection between the first access node and a user equipment device (= MS 400 generates measurement report and transmits the report to serving BS, see [0059-60]);
 determining to handover to a second access node (= serving BS determines that handover with target BS, see [0060]); 
sending a handover request to initiate the handover (= serving BS  transmits handover command to MS 400, see [0060]) and 
maintaining the first connection while the user equipment device maintains a second connection with the second access node, wherein: the first connection and the second connection are active connections (= serving base station 402 transfers handover command to MS 400 and connection between MS 400 and target base station 404 is set up in operation 423).
Lee explicitly fails to disclose the claimed limitations of:
 “the handover from the first access node to the second access node is conducted: over a first interface between the first access node and the second access node, or over a second interface between the first access node and a first network or between the second access node and the first network or a second network”.

However, Jamadagni, which is an analogous art, equivalently disclose the claimed limitations of:
“the handover from the first access node to the second access node is conducted: over a first interface between the first access node and the second access node, or over a second interface between the first access node and a first network or between the second access node and the first network or a second network (= handover of a UE from and S-eNB to T-eNB using X2 interface, see [0061-65]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jamadagni with Lee for the benefit of achieving a communication system that allow dual connectivity between eNBs in the system. 

Regarding claim 16, as mentioned in claim 15, Lee further discloses that the method further comprising: obtaining information from the user equipment device related to a quality of the first connection; and wherein the handover determination is based at least partially on the obtained information (see, [0060]). 

Regarding claim 17, as mentioned in claim 15, Lee further discloses that the method, further comprising: terminating the first connection once the handover is completed (see, [0070]).

Regarding claim 18, as mentioned in claim 15, Lee further discloses the method, wherein the handover determination includes: receiving an indication that the handover is to occur from the user equipment device (see, [0060]);

Regarding claim 19, as mentioned in claim 15, Lee further discloses the method, wherein the first network and the second network share a common serving gateway (SGW) and Packet Data Network (PDN) gateway (PGW) (see, [0060 and 0018]).

Regarding claim 20, as mentioned in claim 15, Lee explicitly fails to disclose the method, wherein the first network and the second network each have different serving gateway (SGW) and Packet Data Network (PDN) gateway (PGW).
However, Jamadagni, which is an analogous art, equivalently disclose the method, wherein the first network and the second network each have different serving gateway (SGW) and Packet Data Network (PDN) gateway (PGW) (see, Fig. 2B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jamadagni with Lee for the benefit of achieving a communication system that allow dual connectivity between eNBs in the system. 

4.       Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee and Jamadagni in view of Ohta et al., (US 2009/0175241), (hereinafter, Ohta).

Regarding claim 9, as mentioned in claim 1, the combination of Lee and Jamadagni explicitly fails to disclose that the method further comprising: receiving a handover completed indication from the first access node or second access node. 
          However, Ohta, which is an analogous art, equivalently disclose that the method further comprising: receiving a handover completed indication from the first access node or second access node (see, [0098-99]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ohta with Lee and Jamadagni for the benefit of achieving a communication system whereby upper station performs signaling only to target base station if source and target stations are not linked thereby reducing signaling overhead in the system.
 
Regarding claim 10, as mentioned in claim 9, the combination of Lee and Jamadagni explicitly fails to disclose that the method wherein the handover completed indication includes at least one of: an end marker indicating no more data to be transmitted; and a radio resource control release from the first access node.
            However, Ohta, which is an analogous art, equivalently disclose the method, wherein the handover completed indication includes at least one of: an end marker indicating no more data to be transmitted; and a radio resource control release from the first access node (see, [0101-02]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ohta with Lee and Jamadagni for the benefit of achieving a communication system whereby upper 

CONCLUSION     
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.